     Case 3:20-cv-00590-JAH-BLM Document 8 Filed 05/11/20 PageID.135 Page 1 of 1


1
2
3
4
5
6                           UNITED STATES DISTRICT COURT
7                         SOUTHERN DISTRICT OF CALIFORNIA
8
9    ANTONIO BERRY,                                     Case No.: 20cv590-JAH (BLM)
10                                     Plaintiff,
                                                        ORDER VACATING HEARING
11   v.
12   COUNTY OF SAN DIEGO, by and
     through The Metropolitan Transit System;
13
     OFFICER ERIC ARELLANES, an
14   individual and agent for County of San
     Diego; OFFICER ALEJANDRO CASAS,
15
     an individual and agent for County of San
16   Diego; and DOES 1 through 50, inclusive,
17                                  Defendants.
18          After careful review, the Court deems Defendant County of San Diego et al.’s
19   motion to dismiss (Doc. No. 3), suitable for adjudication without oral argument. See CivLR
20   7.1 (d.1).
21          Accordingly, IT IS HEREBY ORDERED that Defendants’ motion is taken under
22   submission without oral argument and the hearing set for May 18, 2020, is VACATED.
23   The Court will issue an order in due course.
24          IT IS SO ORDERED.
25
     DATED:       May 11, 2020
26
                                                    _________________________________
27
                                                    Hon. John A. Houston
28                                                  United States District Judge

                                                    1
